Citation Nr: 1224067	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from November 2001 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the matter for additional development in February 2008, November 2008, November 2010, and January 2012.


FINDING OF FACT

A chronic right shoulder disorder was not shown in service and the weight of the evidence is against a finding that a current disorder of the right shoulder is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated thereafter, most recently in May 2012.   Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws & Regulations- Service Connection

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a). However, these provisions to not apply as this claimant did not serve 90 or more days of active continuous service. 38 C.F.R. § 3.307(a)(1). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111. 

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306. 

Where a pre-service disability increases in severity during active service, a presumption arises that the disability was aggravated during service. 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption. 38 C.F.R. § 3.306(b). However, where a disability merely undergoes a temporary worsening of symptoms and not a permanent increase in the actual disability, the aggravation may not be conceded. Id., see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups during service of a pre-existing disease or disability is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.) 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The Veteran alleges entitlement to service connection to a right shoulder disability, as due to an in-service fall.  A review of the service treatment records demonstrates complaints of tenderness to palpation of the shoulders in December 2002.  

Upon VA examination in October 2004, the Veteran presented with complaints of intermittent right shoulder pain and tenderness.  X-rays of the shoulder were negative.  He denied receiving any treatment for his right shoulder and expressed the belief that his right shoulder symptoms were attributable to his cervical spine problems.  Right shoulder range of motion testing demonstrated anterior flexion to 180 degrees and extension to 70 degrees.  Abduction was to 135 degrees.  External and internal rotation were to 90 degrees.  There was no tenderness about the right shoulder.  The Veteran was diagnosed with traumatic and degenerative cervical spine arthritis, as well as a chronic lumbosacral strain.  The examiner commented that the Veteran's complaints were those of neck pain radiating into both his shoulders.  The shoulders showed no painful motion, weakness, excessive fatigability or incoordination.  

In compliance with the February 2008 remand instructions, the Veteran was afforded an additional VA examination in May 2008.  At that time, he attributed his current right shoulder complaints to a May 2002 injury that occurred when he fell down some stairs.  He presented with complaints of decreased muscle and handgrip strength.  Physical examination demonstrated a normal appearing right shoulder with no wasting or atrophy.  Sulcus sign, drop arm test, subacromial impingement sign and shoulder apprehension sign were negative.  Range of motion testing demonstrated forward flexion to 180 degrees.  Abduction was to 110 degrees.  External and internal rotation were to 90 degrees.  There were complaints of pain on the extremes of motion of each plane.  There was no apparent weakness, fatigability, loss of coordination or additional limitation of motion following repetitions.  Loss of active range of motion appeared to be volitional and exaggerated.  Sensory and motor examinations of the upper extremities were within normal limits. An x-ray of the right shoulder demonstrated a narrow acromioclavicular joint, but no bony spurs.  The other joint spaces were maintained and a normal rotation was noted.  Soft tissues were unremarkable.  The Veteran was diagnosed with right shoulder acromioclavicular degenerative joint disease.  

In August 2008, the Veteran underwent an EMG, which was abnormal.  There was electrodiagnostic evidence of the polymorphic motor unit action potentials in the right C8 distribution that are consistent with an old right cervical radiculopathy.  There was no clear electrodiagnostic evidence of a right upper extremity plexopathy, myopathy or mononeuropathy in the nerves or muscles tested.  

In November 2008, the Board held that the May 2008 findings were in conflict with x-rays taken at that time, and remanded the matter to the same examiner to clarify whether the Veteran had a current right shoulder disability and, if so, whether it was related to active duty service, proximately due to or caused by a service-connected disability, or aggravated by a service-connected disability.  If the same examiner was not available, the Veteran was to be afforded another VA examination.  In August 2010, the examiner who conducted the May 2008 VA examination opined that it was less likely than not that the Veteran's right shoulder acromioclavicular degenerative disease was caused by or a result of his military service.  The examiner attributed the Veteran's bilateral shoulder acromioclavicular degenerative joint disease and subacromiocromial impingement and chronic pain syndrome to age-related degenerative changes.  The examiner also stated that there was no evidence in the service treatment records supporting the Veteran's fall during service and the only documentation of treatment for his shoulders was related to a 2002 evaluation for chronic myofascial pain syndrome.  

In November 2010, the Board again found the examiner's opinion incomplete.  First, the examiner's assertion that the only service treatment records addressing shoulder pain were related to an evaluation for chronic myofascial pain syndrome was found to be incorrect.  Rather, the Board noted that the Veteran raised complaints and sought treatment for his shoulders beginning in March 2002, related to his claims of experiencing a fall.  Service treatment records demonstrated treatment and complaints for right shoulder pain multiple times and the Board held that the examiner failed to address this treatment sufficiently.  Accordingly, the matter was remanded to address these deficiencies and the examiner was additionally asked to opine as to whether the right shoulder disability was proximately due to or caused by a service-connected disability, or aggravated by a service-connected disability, which were not addressed. 

In December 2010, the same physician who conducted the May 2008 VA examination responded that he was unable to offer an opinion as to whether the Veteran's bilateral shoulder pain was related to service because the Veteran had failed to appear for an EMG examination scheduled in May 2008.  He indicated that it could be that the Veteran's chronic shoulder symptoms were related to cervical degenerative disc disease and related radiculopathy; however, without an EMG examination to document the presence or absence of current cervicular radiculopathy any opinion would be based on mere speculation.  

In March 2011 and August 2011, the claims file was reviewed by a different examiner who rendered an opinion without examining the Veteran.  He noted that the medical reports did not contain any specific treatment for the right shoulder and did not document any specific injury to the right shoulder.  An x-ray of the right shoulder dated in October 2008 was negative and current treatment records reflected left, but not right, shoulder complaints.  Therefore, without more evidence of a right shoulder injury it was less likely than not that a right shoulder condition was related to an in-service injury.  In August 2011, the same reviewer reiterated that without evidence of an injury or treatment, it was less likely than not that any right shoulder condition was related to service.  

In January 2012, the Board again found the aforementioned examiners opinions incomplete.  The opinions of record still failed to address the secondary aspect of the Veteran's claim.  Accordingly, the matter was remanded for an additional VA examination, to include an EMG examination, and for an opinion to be rendered as to the nature and etiology of any current right shoulder disorder by an examining physician.

In compliance with the January 2012 remand instructions, the Veteran was afforded an additional VA examination in February 2012.  He presented with complaints of right shoulder pain, particularly with overhead lifting.  Range of motion testing demonstrated flexion to 180 degrees, with pain at 90 degrees.  
He had abduction to 130 degrees, with pain at 90 degrees.  There was no additional limitation of motion with repetitive motion.  Also, with repetitive motion there was less movement than normal and there was weakened movement.  There was localized tenderness and pain on palpation in the right shoulder.  Hawkins impingement test, infraspinatus strength test, and lift-off subscapularis tests were all positive.  X-rays did not reveal any degenerative or traumatic arthritis.  The examiner opined that the Veteran's current right shoulder impingement syndrome with acromioclavicular joint arthritis was the result of aging and musculoskeletal deconditioning due to limited physical activity.  The examiner reasoned that there was no diagnosis of impingement syndrome of the right shoulder or of acromioclavicular joint arthritis in the service treatment records.

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for a right shoulder disability.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, VA examinations have confirmed the presence of right shoulder impingement syndrome with acromioclavicular joint arthritis.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service, specifically the 2002 fall.

With respect to the service incurrence, the service treatment records document complaints regarding the right shoulder in 2002; however, such records are silent for any complaints, treatment, or diagnoses regarding a chronic right shoulder disorder.  In this respect, the Veteran presented with complaints of right shoulder tenderness in December 2002.  There are no subsequent complaints in the service treatment records regarding the right shoulder; he was discharged from service in April 2004.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a chronic right shoulder disability during service.  Rather, such records tend to indicate that the symptoms experienced in 2002  resolved without chronic residual prior to the Veteran's separation from active service.

Additionally, arthritis was neither diagnosed during service or during the Veteran's first post-service year.  In fact, despite the diagnosis of right shoulder impingement syndrome with acromioclavicular joint arthritis, such has not been confirmed by x-ray evidence. Rather, x-rays taken in October 2004 were negative.  X-rays taken in February 2008 solely demonstrated a narrow acromioclavicular joint.  In January 2012, the examiner indicated that x-rays were negative for traumatic or degenerative arthritis.  In this regard, a chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran contends that his current right shoulder disorder is attributable to a 2002 in-service fall.  In this regard, the medical evidence of record does not contain an opinion that indicates that the Veteran's current right shoulder disability is etiologically or causally associated with service, to include the 2002 injury.

Rather, multiple examiners have opined, in August 2010, March 2011, August 2011, and February 2012 that the Veteran's current right shoulder disorder is less likely than not attributable to his period of service.  Moreover, VA examiners in August 2010 and January 2012 specifically opined that the Veteran's current right shoulder disorder was the result of aging.  

The Board acknowledges that, from the wording of the January 2012 opinion, the examiner's conclusion was based on a lack of documented in-service treatment.  As a sole basis for denial, this would constitute an insufficient rationale.  However, as he provided an alternative explanation for the right shoulder manifestations, his negative opinion was not based solely on the fact of insufficient in-service documentation of right shoulder problems.  Moreover, 
a fair view of the entirety of the examination report indicates that the examiner was aware of the Veteran's lay contentions and factored those into his reasoning.  In this regard, the Board notes that this case is now at the Board for the fourth time, and that numerous attempts at clarification from the examiners have been sought.  Given the several efforts by the examiners at articulating the question of etiology in this case, it does not appear that additional remand would serve any useful purpose.  Overall, it can be found that the prior remand orders have been substantially complied with and that the responses now of record represent the best that can be provided given the data available in the claims file.  

Thus, the opinions of record, offered in consideration of the evidence in the claims file, including the Veteran's own contentions, do not support an allowance here.  Moreover, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In addition to the medical evidence, the Board has also considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of service connection for a right shoulder disorder. 

Further, regarding any direct assertions by the Veteran and/or his representative concerning a relationship between the Veteran's cervical spine disability and service, the Board notes that the matter of the etiology of the Veteran's right shoulder disorder is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address here.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that his right shoulder disorder began in service and he has experienced it ever since that time.  He is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of right shoulder symptoms.  For example, the service treatment records are silent as to any complaints of or treatment for a right shoulder disorder from December 2002 to his discharge in April 2004.  Furthermore, upon VA examination in October 2004, physical examination of the right shoulder was negative and the Veteran's shoulder complaints were attributed to radiating cervical spine pain.  There is no objective evidence of record a right shoulder disorder until the May 2008 radiographic report demonstrating a narrow acromioclavicular joint.  

Given the above, the normal October 2004 examination is found to have more probative value than the Veteran's lay statements with respect to the question of continuity of symptomatology.  Therefore, neither the clinical record, nor the Veteran's own statements, enable a finding of continuity here and service connection is thus not warranted on this basis.

For all the foregoing reasons, the claim of entitlement to service connection for manifestations of right shoulder disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


